Citation Nr: 1208991	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  05-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an autoimmune or blood coagulation disorder, to include lupus or other disorder requiring anticoagulant therapy.

3.  Entitlement to a temporary total evaluation based on hospitalization and treatment for a service-connected disability in excess of 21 days. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active military service from April 1973 to April 1978.  The appeal initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2011, the Board reopened the claims for service connection for a psychiatric disorder and for lupus, and Remanded the appeal.  

The Veteran testified before a Decision Review Officer (DRO) at a December 2006 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In July 2011, the Board issued a decision, and sent it to a street address in the city of the Veteran's residence.  The Veteran sent a July 2011 letter to the Board requesting certain information from her file referenced by the Board in its July 2011 decision.  The Veteran emphasized that she wished to receive her mail at a street address in the city of her residence.  

Before the Veteran's July 2011 letter reached the Board, the Veteran's file was transferred to the RO.  Before the Veteran's July 2011 letter, which was forwarded from the Board to the RO, was processed by the RO, the RO sent an August 2011 notice to the Veteran.  The August 2011 notice, which the Board directed the RO to send in its July 2011 remand, advised the Veteran of types of evidence which might support her stressor statements for her PTSD claim, among other information.  The RO also requested that the Veteran authorize release of records from a facility she had indicated might have provided relevant treatment related to her claim for service connection for "lupus."  Unfortunately, the August 2011 notice from the RO was sent to a Post Office Box in the city of the Veteran's residence, not the street address to which the Board's July 2011 decision was issued and at which the Veteran had indicated she was actually receiving mail.  The Veteran has not responded to the August 2011 notice.  In contrast, the Veteran did report for VA examination in November 2011.  The Board notes that the notice of the scheduled examination was sent to the Veteran's street address.  

In December 2011, the RO issued a supplemental statement of the case (SSOC) which advised the Veteran that she had not responded to the August 2011 notice.  In early January 2012, the RO sent the Veteran the information requested by the Board.  However, the claims file, and the virtual file as well, reflects that correspondence from the RO to the Veteran in 2011 and 2012 was sent to a Post Office Box.  

Because the notice required by the Board's July 2011 decision was not sent to the same address as the Board's decision and the notice of VA examination, the Board finds that the Veteran must be afforded another opportunity to respond to the required notice.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that the Veteran's representative has questioned whether the report of the November 2011 psychiatric examination is internally consistent.  The examiner should be asked to clarify the items which appear possibly inconsistent.  

The Board also notes that the Veteran's claim for service connection for "lupus" is apparentley intended as a claim for service connection for an autoimmune disorder, to include lupus.  At the time the Veteran submitted the claim for service connection, she was told that she had an antiphospholipid antibody syndrome; the clinical records also refer to lupus and lupus anticoagulant therapy.  It appears from the claims file that the Veteran was attempting to claim service connection for the autoimmune coagulopathy disorder which, she had been told, might be lupus and which required anticoagulant therapy.  The Veteran identified the disorder for which she was seeking service connection based on a diagnosis she believed was assigned by her treating physicians, and she identified that she was seeking service connection for the disorder which required her to use anticoagulant therapy.  She did not intend to limit her claim to "lupus."  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Id. at 5-7.  A review of the claims file shows that the Veteran was variously diagnosed as having antiphospholipid syndrome (APS) or lupus, and required anticoagulant therapy at the time she submitted the May 2000 claim underlying this appeal.  The Board therefore finds that the Veteran's claim for service connection for an autoimmune disorder is not limited solely to the specific diagnosis of lupus.  Instead, the claim is properly characterized broadly as a claim of service connection for an autoimmune or coagulation disorder of the blood, to include APS, lupus, or other autoimmune disorder requiring anticoagulant therapy.  Further development of the medical evidence to address the recharacterized claim is required.  

In particular, the Board notes that the report of the November 2011 VA examination reflects that the examiner concluded that lupus could not be linked to the Veteran's service, because no diagnosis of lupus was appropriate.  The examiner noted that the Veteran had a diagnosis of antiphospholipid syndrome (APS), which is characterized by the occurrence of a stroke or pregnancy morbidity and a certain antibody, which is apparently present in this case.  The Veteran has testified to her belief that her pregnancy morbidity (miscarriage) in service in 1976 (noted in the 1978 service separation examination) establishes that she is entitled to service connection for lupus.  The examiner did not discuss the Veteran's contention that her miscarriage in service was linked to a current disorder.  The examiner noted that the Veteran had an autoimmune disorder, Sjogren's syndrome, but did not discuss the etiology of this disorder.  The Veteran's contentions must be further addressed. 

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current address, with the assistance of her representative, if necessary.  Then, provide the Veteran VCAA notice at her current address which details the potential sources of evidence that might help to verify her claimed personal assault stressor.  38 C.F.R. § 3.304(f) (2011).  

2.  Afford the Veteran an opportunity to provide information as to all inpatient and outpatient private (non-military) clinical treatment she received during active service, including approximate dates and locations of such treatment, and to provide the appropriate medical release.  Request a medical release for Rebsamin Memorial Hospital for treatment provided in July 1976.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is her responsibility to submit them.

3.  Obtain VA treatment records from August 2008 to the present.  

4.  Afford the Veteran an opportunity to identify any non-VA (private) treatment relevant to the claims on appeal since August 2008.  

5.  Review the additional evidence obtained on Remand.  Conduct any additional development suggested by the additional evidence.  

6.  Following completion of the above, return the claims file to the examiner who conducted the November 2011 psychiatric examination (with the Veteran recalled for examination if deemed necessary), if available, or to another examiner qualified to conduct psychiatric examination.  The examiner should consider the additional evidence.  The examiner should address the following:  

	(a) Is it at least as likely as not that the Veteran incurred an in-service personal assault(s)?  The examiner is again directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran. 
	
Assign a diagnosis for each psychiatric disorder.  Then, address the following:  

	(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently manifested psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active service, was first manifested during her service, or results from a verified stressor incurred during that service?  

	(c) Explain the apparent conflict between the first two answers in Section I of the November 2011 VA examination.  The examiner, in response to the first examination question, stated that there was a diagnosis of PTSD that conformed to DSM-IV criteria, but, in response to the next question on the examination report, stated that there was no diagnosis of PTSD because the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  Please explain which answer accurately reflects the diagnosis which should be assigned or, if the answers are unchanged, explain the apparent inconsistency between the answers.

A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.  The report of the examination should be associated with the Veteran's claims folder. 

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of the disorder for which the Veteran requires anticoagulant therapy.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner should address the following:

(a). Assign a diagnosis for each autoimmune disorder and for each disorder which requires anticoagulation therapy.  

(b). For each such disorder, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the current disorder had an onset during or was first manifested during the Veteran's active service, or has been chronic and continuous since her service separation in 1978, or is etiologically related to the Veteran's active service?  

The examiner should discuss the Veteran's contention that a miscarriage during service was the first manifestation of the onset of a current disorder.  If the examiner determines that no current disorder has an onset during service, the examiner should discuss the probably onset and etiology of those disorders in explaining the rationale for the determination that the disorder(s) was/were not incurred during or as a result of the Veteran's service or incidents therein.  A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.  

8.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

